Exhibit 10.6(ii)


 
 
FIRST AMENDMENT TO


RAYMOND JAMES FINANCIAL, INC.


2003 EMPLOYEE STOCK PURCHASE PLAN




WHEREAS, Raymond James Financial, Inc. (the “Company”), a Florida corporation,
previously adopted the Raymond James Financial, Inc. 2003 Employee Stock
Purchase Plan (the “Plan”), which is intended to qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended; and


WHEREAS, the number of shares of common stock of the Company (“Stock”) remaining
available for issuance in the future under the Plan is not believed to be
sufficient to satisfy the future demands of qualifying employees and the Board
of Directors finds it advisable and in the best interests of the Company to
provide for the offer and sale of additional Stock by amending the Plan;


NOW THEREFORE, the Plan is hereby amended as follows as of November 25, 2008:


1.  
The second sentence of Article VIII of the Plan is hereby amended and restated
in its entirety to read as follows:



As of November 25, 2008, the maximum number of shares of Stock that shall be
available for purchase by Employees under the Plan shall be 4,000,000 shares
plus 763,209 shares, which is the number of shares previously authorized but not
purchased under the Plan, resulting in an aggregate amount of 4,763,209 shares
remaining available for purchase, subject to adjustment for changes in
capitalization of the Company as described in the following paragraph.


2.  
Other than as provided for above, the Plan shall remain unchanged and in full
force and effect.




